Title: To George Washington from William Byrd, 12 December 1755
From: Byrd, William
To: Washington, George



Dear Sir,
Williamsburgh. Decr 12. 1755

The bearer Mr Duncanson was recommended to me by Capt. Stewart, to suceed a Lieutenant in his Light Horse who is desirous to resign. I applied to the Govr and he said he would write to you on the subject. Should you approve of preferring the young gentleman, I shall be much obliged to you. I wish I

could entertain you with news, but we have none here. I am Dr Sir, Your affe & obd. Sert

W. Byrd

